UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2526



LUTHER C. EDMONDS,

                                            Plaintiff - Appellant,

          versus


JOHN E. CLARKSON, individually and in his of-
ficial capacity as Judge, Fourth Judicial Cir-
cuit of Virginia, Circuit Court of the City of
Norfolk; MARC JACOBSON, individually and in
his official capacity as Judge, Fourth Judi-
cial Circuit of Virginia, Circuit Court of the
City of Norfolk; JEROME JAMES, individually
and in his official capacity as Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; EVERETTE A. MARTIN, JR.,
individually and in his official capacity as
Judge, Fourth Judicial Circuit of Virginia,
Circuit Court of the City of Norfolk; JOHN C.
MORRISON, JR., individually and in his offi-
cial capacity as Judge, Fourth Judicial Cir-
cuit of Virginia, Circuit Court of the City of
Norfolk; CHARLES E. POSTON, individually and
in his official capacity as Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; WILLIAM F. RUTHERFORD,
individually and in his official capacity as
Judge, Fourth Judicial Circuit of Virginia,
Circuit Court of the City of Norfolk; LYDIA C.
TAYLOR, Chief Judge, individually and in her
official capacity as Chief Judge, Fourth Judi-
cial Circuit of Virginia, Circuit Court of the
City of Norfolk; ALBERT TEICH, individually
and in his official capacity as Clerk, Circuit
Court of the City of Norfolk; COMMONWEALTH OF
VIRGINIA JUDICIAL INQUIRY AND REVIEW COMMIS-
SION; PAUL F. SHERIDAN, individually and in
his official capacity as Chairman, Judicial
Inquiry and Review Commission; RENO S. HARP,
III, individually and in his official capacity
as Counsel, Judicial Inquiry and Review
Commission,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CA-97-364-2)


Submitted:   March 23, 2000               Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luther C. Edmonds, Appellant Pro Se.     Gregory E. Lucyk, Edward
Meade Macon, Mary Elizabeth Shea, Claude Alexander Allen, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Abram William
VanderMeer, Jr., CLARK & STANT, P.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Luther C. Edmonds appeals from the district court’s order

denying his motion to set aside a prior order imposing sanctions

against him.   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.    See Edmonds v. Clarkson, No.

CA-97-364-2 (E.D. Va. Oct. 20, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                 3